United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JOHN FRANCIS, §
TDCI #2253451 §
v. : CIVIL ACTION NO, 3:20-CV-711-S-BT
DIRECTOR, TDCJ-CID ;

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 28]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation as supplemented for plain error. Finding none, the
Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge.

The Court also DENIES Petitioner’s Motion to Throw Out Evidence and to Be Out Right
Released [ECF No. 29} and Petitioner’s Motion for Discovery Evidence [ECF No. 31]. To the
- extent these motions request relief, they are DENIED. These motions appear to seek leave to
amend Petitioner’s Petition for Writ of Habeas Corpus by reiterating previously-asserted claims
and adding further factual information about the underlying offense and recent DNA testing. They
do not change the analysis contained in the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge. To the extent they request relief, these motions are DENIED.

Moreover, considering the record in this case and pursuant to Federal Rule of Appeliate
Procedure 22(b) and Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United
States District Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.
The Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the petitioner has failed to show

 

 
(1) that reasonable jurists would find this Court’s “assessment of the constitutional claims
debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition
states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was
correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.

SO ORDERED.

SIGNED June 18, 2021. Mth
ee

UNITED STATES DISTRICT JUDGE

 

 
